DETAILED ACTION

Currently pending claims are 1 – 15 and 17 – 23.

Response to Arguments

Applicant's arguments with respect to instant claims have been fully considered but are moot in view of the new ground(s) of rejection necessitated by Applicant's amendment – please see the following section for the detail of rationale to make the corresponding prior-art(s) rejections as set forth below. 
Applicant's arguments with respect to the subject matter of the instant claims have been fully considered but are not persuasive.
As per claim 1, Applicant asserts prior-art(s) does not teach “receiving industrial protocol messages according to different industrial protocols, the industrial protocol messages transferred in the system, and obtaining information about the remotely accessible resources in the system from the industrial protocol messages” (Remarks: Page 16 / 3rd Para).  Examiner respectfully disagrees because Toepke teaches (a) providing a networking system architecture with many-to-many communications, file transfers, and operations among industrial computing devices and operates with protocol independence to work with a number of different protocols (Toepke: Para [0024]) and (b) useing any desired smart communication protocols such as the FOUNDATION® Fieldbus protocol, the HART® protocol, the Wireless HART® protocol, and etc. (Toepke: Para [0047]) so as to obtain information from the remotely accessible resources over the network.  As such Applicant's arguments are respectfully traversed.
As per claim 1, Applicant also asserts the Office Action fails to establish a proper primafacie case of obviousness for rejecting the claim.  Examiner respectfully disagrees because based upon the Principles of Patent Law, according to MPEP §2145, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references – In light of that the secondary reference of Albrecht teaches to effectively and securely operate a common bridging network (DMZ) with an implementation of a back-end firewall and a front-end firewall to securely connect to different network (pls. refer Non-Final) within the Toepke’s system of providing a secure access to other (cloud) netwoks through a port-redirection via a firewall as part of the plant DMZ (intermediate) device to access the remote resource (pls. refer Non-Final).  As such, Applicant's arguments are respectfully traversed.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 15 & 17 – 23 are rejected under 35 U.S.C.103 as being unpatentable over Toepke et al. (U.S. Patent 2018/0027071), in view of Albrecht et al. (DE 1020-0902-2977).  

As per claim 1, 8, 15 & 17, Toepke teaches an access control device to provide a secure access control mechanism for a system upon the system being accessed remotely, the access control device (Toepke: Figure 2 / E-240, Figure 10, Figure 1 & Para [0066] – Para [0074]: a plant DMZ (intermediate) device to bridge different networks constitutes an access control device) comprising: 
a front-end firewall configured to provide a first network port, the first network port configured to connect a computer to remotely access the system (Toepke: Figure 2 / E-240 & Para [0074] / [0071] / [0072] and Para [0078]: (a) the plant DMZ (intermediate) device (i.e. the access control device) utilized network port re-direction which retains network isolation (protection) to gain secure access to other (cloud) netwoks (Para [0074] / [0078]) via a firewall as part of the plant DMZ (intermediate) device (Para [0071] / [0078])); 
a bastion host connected to the front-end firewall (Toepke: see above: the core (control) processing device of the plant DMZ (intermediate) device constitutes a bastion host); and 
a back-end firewall connected to the bastion host and configured to to provide a second network port, the second network port configured to connect to the system, wherein the back-end firewall is further configured to determine, through the second network port, remotely accessible resources in the system (Toepke: Figure 2 / E-240 & Para [0074] / [0071] / [0072] / [0078]: (a) providing a secure access to other (cloud) netwoks (Para [0074] / [0078]) through a port-redirection via a firewall as part of the plant DMZ (intermediate) device to access the remote resource (Para [0071] / [0078]) and (b) determining whether a user computing device can access to a remote resource w.r.t. the types of the authorized operations (control policies)).
However, Toepke does not disclose expressly the secure firewalls operated in a DMZ network include a back-end firewall and a front-end firewall.
Albrecht (& Toepke) teaches the secure firewalls operated in a DMZ network include a back-end firewall and a front-end firewall (Albrecht: Figure 1 / E-7 & E-8 and Page 4 / Last Para and Page 9 / 2nd Para & 5th Para: a common bridging network (DMZ) is implemented with a combination of a a back-end firewall and a front-end firewall to securely connect to different network).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of the providing secure firewalls operated in a DMZ network include a back-end firewall and a front-end firewall because Albrecht teaches to effectively and securely operate a common bridging network (DMZ) with an implementation of a back-end firewall and a front-end firewall to securely connect to different network (see above) within the Toepke’s system of providing a secure access to other (cloud) netwoks through a port-redirection via a firewall as part of the plant DMZ (intermediate) device to access the remote resource (see above). 
determine resources remotely accessible by the computer, from among the remotely accessible resources in the system, according to remote access control policies (Toepke: see above & Para [0120]: determining whether a user computing device has access to a remote resource w.r.t. the types of the authorized operations)) || (Albrecht: see above & Page 10 / 1st Para: the respective firewall(s) recognizes on the basis of the engaged network address to determine which type of servers / services (applications) (e.g. E-mail server) can be remotely accessed via the directory service rules), 
the bastion host is configured to provide the computer with information provided by the back-end firewall about the resources remotely accessible by the computer through the first network port of the front-end firewall, to permit the resources to be remotely accessible by the computer (Toepke: see above) || (Albrecht: see above), and
the access control device is configured to receive industrial protocol messages according to different industrial protocols, the industrial protocol messages transferred in the system, and obtaining information about the remotely accessible resources in the system from the industrial protocol messages (Toepke: see above & Para [0024] / [0047]: prividing (a) a networking system architecture provides many-to-many communications, file transfers, and operations among industrial computing devices and operates with protocol independence to work with a number of different protocols (Toepke: Para [0024]) and (b) useing any desired smart communication protocols such as the FOUNDATION® Fieldbus protocol, the HART® protocol, the Wireless HART® protocol, and etc. (Toepke: Para [0047]) so as to obtain information from the remotely accessible resources over the network). 

As per claim 2, Toepke as modified teaches wherein the access control device further comprises a management module connected with the back-end firewall, wherein the management module provides a third network port, the third network port being configured to interact with the manager of the system, -57-New Patent Application Docket No. 32860-003037-USthe management module being configured to either provide the manager of the system with information about the remotely accessible resources in the system through the third network port, receive a configuration command from the manager of the system through the third network port, the configuration command being usable to configure remote access control policies for the remotely accessible resources in the system, and configure remote access control policies for the remotely accessible resources in the system according to the received configuration command, or the management module being usable to configure remote access control policies for the remotely accessible resources in the system according to preset configuration rules (Albrecht: see above) || (Toepke: see above & Para [0120] and Para [0073] / [0074] / [0014]: (e.g.) an additional I/O port provided with network configuration functions that can receive inputs (commands) from the user (administrator) based on the access control service rules constitutes the third network port).

As per claim 3 – 4 and 18, Toepke as modified teaches wherein the system is an operational technology (OT) system and the back-end firewall is configured to receive industrial protocol messages transferred in the system through the second network port and obtain the information about the remotely accessible resources in the system from the received industrial protocol messages according to different industrial protocols (Albrecht: see above) || (Toepke: see above & Para [0013] / [0014] / [0024]: configured to receive messges associated with various communication protocols w.r.t. a uique (particular) communication link – i.e. with protocol independence).

As per claim 5, Toepke as modified teaches wherein the front-end firewall is configured to at least one of: allow only the computer, including at least one of a specific IP address and a specific port, to access the system, and provide a secure connection between the access control device and the computer through the first network port (Toepke: see above & Para [0120]: determining whether a user computing device has access to a remote resource w.r.t. the types of the authorized operations)) || (Albrecht: see above & Page 10 / 1st Para: the respective firewall(s) recognizes on the basis of the engaged network address (e.g. IP address / port) to determine which type of servers / services (applications) (e.g. E-mail server) can be remotely accessed via the directory service rules).

As per claim 6 and 21, Toepke as modified teaches wherein the bastion host is configured to realize at least one of: performing user authentication for the computer, and providing a remote desktop for the remote access from the computer to the system (Toepke: see above, Figure 10 / E-96 & Para [0120]: including an authentication / authorization module to determine whether a user computing device has access to a remote resource w.r.t. the types of the authorized operations)) || (Albrecht: see above). 

As per claim 7, Toepke as modified teaches providing an auditing module, connected with the front-end firewall, the back-end firewall and the bastion host, the audile module configure to audit at least one of a security log of the front-end or back-end firewall or bastion host, at least one of NetFlow and network traffic between the front- end firewall and the bastion host, and at least one of NetFlow and network traffic between the bastion host and the back-end firewall (Toepke: see above, Figure 14A & Para [0050] / [0072]: managing security log data such as monitoring accss type permissions (R, R/W and etc.) and/or network incoming and outgoing traffic to implement security features to make communication secured).  

As per claim 9, Toepke as modified teaches providing, via the access control mechanism, a manager of the system with the information about the remotely accessible resources in the system determined; receiving a configuration command from the manager of the system; configuring the remote access control policies for the remotely accessible resources in the system, the configuring including either configuring remote access control policies for the remotely accessible resources in the system according to the received configuration command, or configuring, via the access control device, remote access control policies for the remotely accessible resources in the system, according to configuration rules (Toepke: see above & Para [0120] and Para [0073] / [0074] / [0014]: (e.g.) an additional I/O port provided with network configuration functions that can receive inputs (commands) from the user (administrator) based on the access control service rules constitutes the third network port).

As per claim 10 and 22, Toepke as modified teaches wherein the system is an OT system (Toepke: see above: (e.g.) one type of operation technologies (OT) now-a-day).

As per claim 11 and 23, Toepke as modified teaches to determine the remotely accessible resources in the system, and the method further comprises: receiving, via the access control device, industrial protocol messages transferred in the system; and obtaining the information about the remotely accessible resources in the system from the industrial protocol messages received according to different industrial protocols (Toepke: see above & Para [0013] / [0014] / [0024]: configured to receive messges associated with various communication protocols w.r.t. a uique (particular) communication link – i.e. with protocol independence).

As per claim 12, Albrecht (& Toepke) teaches wherein allowing, via the access control mechanism, the computer only including at least one of a specific IP address and a specific port to access the system, and providing, via the access control device, a secure connection between the access control device and the computer (Toepke: see above & Para [0120]: determining whether a user computing device has access to a remote resource w.r.t. the types of the authorized operations)) || (Albrecht: see above & Page 10 / 1st Para: the respective firewall(s) recognizes on the basis of the engaged network address (e.g. IP address / port) to determine which type of servers / services (applications) (e.g. E-mail server) can be remotely accessed via the directory service rules).  

As per claim 13, Toepke as modified teaches wherein the bastion host is configured to realize at least one of: performing user authentication for the computer, and providing a remote desktop for the remote access from the computer to the system (Toepke: see above, Figure 10 / E-96 & Para [0120]: including an authentication / authorization module to determine whether a user computing device has access to a remote resource w.r.t. the types of the authorized operations). 

As per claim 14, Toepke as modified teaches providing an auditing module, respectively connected with the front-end firewall, the back-end firewall and the bastion host, and configure to audit at least one of a security log of the front-end or back-end firewall or bastion host, at least one of NetFlow and network traffic between the front- end firewall and the bastion host, and at least one of NetFlow and network traffic between the bastion host and the back-end firewall (Toepke: see above, Figure 14A & Para [0050] / [0072]: managing security log data such as monitoring accss type permissions (R, R/W and etc.) and/or network incoming and outgoing traffic to implement security features to make communication secured).  

As per claim 19, Toepke as modified teaches wherein the back-end firewall is further configured to send detection messages of different industrial protocols to the system through the second network port, and upon receiving the industrial protocol messages transferred in the system, the back-end firewall is configured to receive -63-New Patent ApplicationDocket No. 32860-003037-US messages, sent by the system in response to the detection messages sent by the back-end firewall (Toepke: see above Figure 2 / E-240 & Para [0013] / [0014] / [0024] and Para [0074] / [0071] / [0072] / [0078]: (a) configuring to receive messges associated with various communication protocols w.r.t. a uique (particular) communication link – i.e. with protocol independence and (b) providing a secure access to other (cloud) netwoks (Para [0074] / [0078]) through a port-redirection via a firewall as part of the plant DMZ (intermediate) device to access the remote resource (Para [0071] / [0078])).

As per claim 20, Toepke as modified teaches wherein the front-end firewall is configured to at least one of: allow only the computer, including at least one of a specific IP address and a specific port, to access the system, and provide a secure connection between the access control device and the computer through the first network port
(Toepke: see above, Figure 10 / E-96 & Para [0120]: including an authentication / authorization module to determine whether a user computing device has access to a remote resource w.r.t. the types of the authorized operations)) || (Albrecht: see above & Page 10 / 1st Para: the respective firewall(s) recognizes on the basis of the engaged network address (e.g. IP address / port) to determine which type of servers / services (applications) (e.g. E-mail server) can be 
remotely accessed via the directory service rules).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2294 – 2021
---------------------------------------------------